231 F.3d 1087 (7th Cir. 2000)
United States of America, Plaintiff-Appellee,v.Jovel Hernandez, Defendant-Appellant.
No. 00-1537
In the  United States Court of Appeals  For the Seventh Circuit
Argued October 4, 2000Decided November 9,  2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern  Division.  No. 98 CR 900--Charles P. Kocoras, Judge.
Before Manion, Evans, and Williams, Circuit  Judges.
Manion, Circuit Judge.


1
Jovel Hernandez  stole $115,000 from Zenith Electronics  Corporation while employed as one of its  staff accountants. As a result, a jury  found Hernandez guilty of nine counts of  wire fraud, 18 U.S.C. sec. 1343, and six  counts of passing forged securities, 18  U.S.C. sec. 513(a). He was sentenced to  30 months' imprisonment. On appeal,  Hernandez challenges the district court's  determination that he abused "a position  of trust," which resulted in a two-level  upward adjustment under U.S.S.G. sec.  3B1.3. We affirm.

I.

2
In 1994, Zenith hired Hernandez as a  staff accountant in the Tax Department of  its Glenview, Illinois, office.  The Tax  Department included Director of Taxes  Bernadette Abdow, Tax Supervisor James  Rapcan, Hernandez, and four other staff  accountants. Hernandez's duties included  calculating Zenith's sales and use tax  liabilities for jurisdictions across the  country and preparing check request forms  that authorized the Payables Department  to generate payment checks. In August  1996, Hernandez began preparing check  requests for phony tax debts and, with  the aid of accomplice Antoin Howard,  depositing the resulting checks in  Howard's personal bank account. Hernandez  and Howard then shared the proceeds.


3
Before a check request form could be  sent to the Payables Department, however,  it required the signature of one of the  supervisors, Abdow or Rapcan. To prevent  their thorough review of his fraudulent  check requests, Hernandez would ask one  supervisor to quickly sign the form while  falsely asserting that the other  supervisor had already reviewed it but  had merely forgotten to sign it.  Hernandez would then forward the  fraudulent check request form to the  Payables Department. In order to assure  that the newly created checks were sent  to him instead of the named payee,  Hernandez would mark the "return to check  requestor" box on the request form. He  then gave the checks to Howard. The  scheme went undetected for four months,  until Howard's bank froze his account to  investigate the unusually large number of  third-party checks being deposited into  his account. A jury convicted Hernandez  of wire fraud and forgery.


4
At sentencing the district court set  Hernandez's base level at six, see  U.S.S.G. sec. 2F1.1(a); added two levels  for the amount of loss, calculated at  $115,261.24, see id. sec. 2F1.1(b)  (1)(G); and added two more levels because  the offense involved more than minimal  planning, see id. sec. 2D1.1(b) (2)(A).  The court then increased the total by two  more levels because Hernandez played a  leadership role. See U.S.S.G. sec.  3B1.1(c). These calculations are not in  dispute. Over Hernandez's objection,  however, the district court also assessed  another two levels for abuse of a  position of private trust under U.S.S.G.  sec. 3B1.3. With the resulting total  offense level of 18, and a Category I  criminal history, Hernandez's guideline  imprisonment range was 27-33 months. The  court sentenced him to 30 months'  imprisonment. On appeal Hernandez  challenges the two-level increase for  abuse of position of trust.

II.

5
Hernandez first argues that his "staff  accountant" position could not possibly  have constituted a "position of trust"  within the meaning of the guideline  because Zenith--from whose perspective  Hernandez says the sentencing court must  look--gave him a title and a job  description that conferred neither  "supervisory" nor "managerial" authority.  This interpretation of "position of  trust" is a legal question that is  reviewed de novo. See United States v.  Paneras, 222 F.3d 406, 412 (7th Cir.  2000); United States v. Strang, 80 F.3d  1214, 1219 (7th Cir. 1996).


6
Our cases reject Hernandez's position.  Job title alone does not answer whether a  position is one of trust because "a  diminutive title or lack of sweeping  power are unimportant." United States v.  Sierra, 188 F.3d 798, 802 (7th Cir.  1999). Instead, sentencing judges should  assess the actual amount of access an  employee has "to items of value." United  States v. Lamb, 6 F.3d 415, 419 (7th Cir.  1993). See also Strang, 80 F.3d at 1220  (rejecting contention that without an  actual license defendant who posed as  licensed securities broker could not  possibly have abused a position of  trust); United States v. Lilly, 37 F.3d  1222, 1227-28 (7th Cir. 1995) (upholding  sec. 3B1.3 adjustment for defendant  "Pastor" who misused church funds,  although not officially labeled  "financial officer"); see generally  United States v. Allen, 201 F.3d 163, 166  (2d Cir. 2000) (discounting importance of  employee's title). The fact that  Hernandez was a "staff accountant" while  Abdow was "Director of Taxes" and Rapcan  the "Tax Supervisor" does not mean that  Hernandez could not possess supervisory  or managerial duties.


7
Hernandez responds, though, that our  willingness to look beyond job title, as  announced in cases beginning with Lamb, is no longer appropriate after the 1993  amendment to Application Note 1 of sec.  3B1.3. In its present form,1  Application Note 1 explains that a  position of trust is characterized by  "professional or managerial discretion,"  which the application note goes on to  define as "substantial discretionary  judgment that is ordinarily given  considerable deference." Hernandez  suggests that, despite Lamb and  subsequent cases, Application Note 1  indeed requires sentencing courts to  analyze "positions of trust" by how an  employer labeled a position, rather than  according to actual job duties.


8
We see no reason to depart from Lamb,  because we conclude that the reference to  "professional" or "managerial" discretion  in the present version of Application  Note 1 is not inconsistent with the Lamb  standard. Application Note 1 does not  specify that "professional" or  "managerial" discretion must be conferred  through the job title alone; in fact, the  language of the note suggests that  district courts should look beyond job  title. Indeed, the same note explains  that persons holding positions of trust  are usually "subject to significantly  less supervision than employees whose  responsibilities are primarily non-  discretionary in nature," see U.S.S.G.  sec. 3B.1.3, and only by comparing the  actual work performed by various  employees can a sentencing judge  determine whether the defendant is "less  supervised" or has "more discretion" than  other employees. Hernandez concedes as  much by suggesting his job be analyzed  from Zenith's "perspective;" the  "perspective" of Zenith, of course,  includes not only an employee's title,  but also the tasks carried out by that  employee, whetherformally assigned or  not. Thus, although Hernandez argues that  Application Note 1 cabins the district  court's inquiry, we reject his  interpretation of the Note and his  invitation that we abandon Lamb's  approval of a more thorough examination  in determining positions of trust.


9
In the alternative, Hernandez argues  that, even under Lamb, the district court  erred in finding that he occupied a  position of trust. Insofar as this is his  argument, the district court's finding  that Hernandez occupied a position of  trust is a factual finding that we review  only for clear error. United States v.  Bailey, 227 F.3d 792, 801 (7th Cir. Sept. 12, 2000). Upon  reviewing the record, we agree with the  district court's finding that Hernandez  occupied a position of trust.


10
As noted previously, we have endorsed  the view that in applying sec. 3B1.3 the  district court should consider the  "amount of access and authority over  valuable things" that the defendant had.  Sierra, 188 F.3d at 802; see Bailey, 227 F.3d at 801. In this case, Hernandez  possessed considerable access and  authority over valuable property. He was  the only accountant responsible for  generating the sales and use tax returns  for the entire states of Alabama and  Louisiana, and he alone calculated the  amount assessed to each region. Based on  his false representations that his work  had already been reviewed, his  supervisors simply signed the requests  without actually verifying them.2 Just  by using his routine job tasks, then,  Hernandez fraudulently gained access to  over $115,000 in only four months.


11
Moreover, despite Hernandez's contrary  contention, the district court also  relied upon factors beyond Hernandez's  access to Zenith's funds in finding a  position of trust. The record also shows  his autonomy in preparing check request  forms, his supervisors' virtual rubber-  stamping of his work, and his ability to  use routine forms to route large payment  checks directly into his own hands. These  actions show not just physical access to  Zenith's funds, but that Zenith's system  was based on its faith in its staff  accountants' honesty in presenting their  work to their supervisors and in sending  payment checks to the correct payee. Sim  ply by checking a box on a form and lying  to his supervisors, Hernandez was able to  directly route $115, 000 to his hands.  Zenith expected Hernandez to identify its  tax liabilities and make sure those taxes  were paid in the most efficient manner.  Hernandez had more than access to the  company's funds; he held a position where  his representations that Zenith needed to  pay out those funds was virtually  unquestioned. The trust inherent in his  position was key to the smooth execution  of his scheme; indeed, Hernandez was  stopped, not because Zenith was looking  over his shoulder, but because Howard's  bank was vigilant in protecting itself  against fraud losses.


12
In this regard, Hernandez's attempt to  fit himself within the "bank teller"  example of Application Note 1 is  unpersuasive. Regardless how Hernandez  characterizes his job at Zenith, we have  previously held that an employee similar  to Hernandez occupied a position of  trust. See United States v. Deal, 147  F.3d 562, 563-564 (7th Cir. 1998). In  Deal, the defendant worked as a  comptroller of a shopping center. He kept  the monthly financial records and  submitted them for review to his general  manager. Id. at 563. Like Hernandez, Deal  created false statements that caused the  company to make unnecessary payments. Id.  We rejected the notion that supervisory  review is inconsistent with a position of  trust, as we observed that "[n]o one who  is entrusted with large amounts of money  is trusted completely." Id. at 564.  Regardless of his title, Hernandez's  actual duties involved substantial  discretion and responsibility. Given this  extensive amount of responsibility, his  "I was merely a bank teller" argument is  unconvincing.


13
AFFIRMED.



Notes:


1
 Application Note 1 provides, in relevant part
Public or private trust refers to a position of  public or private trust characterized by profes-  sional or managerial discretion (i.e. substantial  discretionary judgment that is ordinarily given  considerable deference). Persons holding such  positions ordinarily are subject to significantly  less supervision than employees whose responsi-  bilities are primarily non-discretionary in  nature. For this adjustment to apply, the posi-  tion of public or private trust must have con-  tributed in some significant way to facilitating  the commission or concealment of the offense  (e.g. by making the detection of the offense or  the defendant's responsibility for the offense  more difficult). This adjustment, for example,  applies in the case of an embezzlement of a  client's funds by an attorney serving as a guard-  ian, a bank executive's fraudulent loan scheme,  or the criminal sexual abuse of a patient by a  physician under the guise of an examination. This  adjustment does not apply in the case of an  embezzlement or theft by an ordinary bank teller  or hotel clerk because such positions are not  characterized by the above-described factors.
U.S.S.G. sec. 3B1.3, comment. (n.1) (1998).


2
 Although Hernandez argues that this lax review is  not evidence of a position of trust, see United  States v. Helton, 953 F.2d 867, 870 (4th Cir.  1992), we agree with the district court that the  important point is not that Hernandez's supervi-  sors were lax, but rather why the supervisors  felt they could be lax: a combination of Hernan-  dez's false representations and their trust in  him. If his job is to be viewed from Zenith's  perspective, as Hernandez advocates, his supervi-  sors' view of his position is certainly relevant.